Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 19, 2016

                                     No. 04-15-00817-CR

                                    William Joe RHOMER,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR9066
                          Honorable Melisa Skinner, Judge Presiding

                                        ORDER
        The reporter’s records in this case were due April 6, 2016. It is our understanding there
are three reporters in this case: Erminia Uviedo, Debra Doolittle, and Debra Jimenez. On March
16, 2016, Erminia Uviedo filed a notification of late record in which she stated she had not
prepared the record because she was unsure whether appellant is entitled to a record without
payment of costs. She asked this court for an additional thirty days in which to file the record.

        On March 18, 2016, the clerk’s record was filed in this court. The clerk’s record
establishes the trial court appointed appellate counsel for appellant on December 22, 2015.
Accordingly, we found appellant to be indigent for purposes of appeal; the trial court would not
have appointed appellate counsel for appellant unless he was indigent. We noted that Ms.
Uviedo’s confusion stemmed from the fact that on January 7, 2016, attorney Dayna L. Jones
filed an appearance of counsel. Thus, appellant now has retained counsel for purposes of appeal,
leading Ms. Uviedo to believe appellant was no longer indigent and not entitled to a record
without payment of costs. We determined, however, Ms. Jones was hired by appellant’s family,
not appellant. Accordingly, given the trial court’s prior appointment of appellate counsel and
Ms. Jones’s statement that she was hired by appellant’s family, not appellant, we held appellant
remains indigent for purposes of appeal. We therefore granted Ms. Uviedo’s notification of late
record, but ordered her to file the reporter’s record in this court on or before May 6, 2016,
without requiring payment of costs from appellant. That portion of the reporter’s record has not
been filed and is due, per our prior order on May 6, 2016. A second reporter, Debra Doolittle,
filed her portion of the record on April 13, 2016.
         Now, the third court reporter, Debra Jimenez, has filed a notification of late record in
which she states she has not filed her portion of the record because appellant is not entitled to a
record without prepayment of costs — just as Ms. Uviedo did. As we stated in our prior order,
appellant is indigent for purposes of appeal. Accordingly, as before, we GRANT the
notification of late record, but ORDER court reporter Debra Jimenez to file the reporter’s record
in this court on or before May 15, 2016, without requiring payment of costs from appellant.

        We order the clerk of this court to serve a copy of this order on all counsel and court
reporters Erminia Uviedo and Debra Jimenez.


                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of April, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court